Arthur H. Healey, J., with whom Callahan, J., joins,
dissenting. I respectfully disagree with the majority that the term “plea agreement” for the purposes of General Statutes § 51-195 “means an agreement encompassing a sentence of a specific term of years.”
I first note that the majority, after observing that “plea agreement” is not defined in § 51-195, states that principles of statutory construction “dictate” that that term as used in § 51-195 “means an agreement entailing a sentence of a specific term of years.” Accepted and applicable principles of statutory construction do not, I submit, dictate the result reached by the majority.
Initially, the sentence review division’s (division) argument that the petitioner entered a plea agreement whereby he received a reduction in the charges against him, in consideration for his agreeing to be sentenced for a particular range of years, has not persuaded the majority. The record shows that at the time the petitioner appeared before the division Hon. Francis J. Quinn said: “Well, serious charges against [the petitioner] were dropped and he was allowed to plead to a lesser offense. That, along with the agreement of no *202specific recommendation, is a plea agreement.” The record before us also shows that the original information was in three counts: assault in the first degree in violation of General Statutes § 53a-59 (a class B felony); reckless endangerment in the first degree in violation of General Statutes § 53a-63 (a class A misdemeanor); and interfering with a police officer in violation of General Statutes § 53a-167a (a class A misdemeanor).
Counsel for the petitioner who argued his appeal before this court also represented the petitioner not only on the original three count information in the trial court but also at the sentencing for which sentence review was requested. At oral argument before this court, questions from the bench elicited further information from petitioner’s counsel. The following,- which we may properly consider,1 developed from that questioning. At the time of the petitioner’s arrest, he was also on probation following his adjudication as a youthful offender. There were, admittedly, discussions and negotiations concerning a disposition. As a result, the petitioner agreed to and did plead guilty to a substitute information charging him with assault on a police officer in violation of General Statutes § 53a-167c (a class C felony), as well as pleading guilty to two counts of violation of his probation. In return, the state agreed to and did nolle the original class B felony count and the two class A misdemeanor counts. In addition, the state and the petitioner agreed that no specific sentence *203would be recommended to the sentencing judge. At sentencing, however, the state did argue for incarceration and the petitioner argued for a lesser sentence than what was in fact imposed. On the assault count, the petitioner was sentenced to a term of ten years imprisonment, the execution of which was suspended after five years and five years probation. In addition, he was given a sentence of six months imprisonment on each of two counts of violation of his probation under General Statutes § 53a-32 to be served consecutively. The sentences on the violation of probation were then ordered to be served consecutively to the sentence on the assault count.
It is this disposition that the majority has concluded is not a “plea agreement” under § 51-195 because that term “means an agreement encompassing a sentence of a specific term of years.” In a word, because this disposition package did not include a recommendation for a specific sentence, it was not a “plea agreement” under § 51-195 and, accordingly, the division erroneously dismissed his petition.
The majority explicitly sets out certain principles of statutory construction upon which it bases its analysis. The first is that “ ‘ “[w]hen a statute creates an exception to a general rule, it is to be construed strictly and its language is not to be extended beyond its evident intent.” . . .’ ” I have no problem with this as a statement of one of a number of rules of statutory construction even where, as in this case, the statute is remedial. See State v. Nardini, 187 Conn. 109, 118-19, 445 A.2d 304 (1982). Another statutory rule of construction used by the majority is the invocation and application of the rule of “noscitur a sociis.”
It is suggested, however, that the use of other rules of construction is appropriate here. One court aptly observed that “while [it was] not unmindful of the gen*204eral rule that exceptions to remedial statutes are to be construed narrowly, they should also be construed sensibly, and to give effect to statutory purposes.” Brennan v. Valley Towing Co., 515 F.2d 100, 110 (9th Cir. 1975). We have even said that “[a] proviso [in a statute] should be ‘so interpreted as not to destroy the remedial processes intended to be accomplished by the enactment.’ Shilkret v. Musicraft Records, Inc., 131 F.2d 929, 931 (2d Cir. 1942), cert. denied, 319 U.S. 742, 63 S. Ct. 1030, 87 L. Ed. 1699 [1943]; see also 73 Am. Jur. 2d, Statutes, § 321.” State v. Avcollie, 174 Conn. 100, 110-11, 384 A.2d 315 (1977); see Spokane & Inland Empire R.R. Co. v. United States, 241 U.S. 344, 350, 36 S. Ct. 668, 60 L. Ed. 1037 (1916). Moreover, in construing a statute, common sense must be used, and courts will assume that the legislature intended to accomplish a reasonable and rational result. King v. Board of Education, 203 Conn. 324, 332-33, 524 A.2d 1131 (1987); State v. Roque, 190 Conn. 143, 151, 460 A.2d 26 (1983); Stoni v. Wasicki, 179 Conn. 372, 376-77, 426 A.2d 774 (1979). In ascertaining legislative intent, we look to the history of the statute, the policy underlying it and the circumstances which brought about its enactment. Gentry v. Norwalk, 196 Conn. 596, 606, 494 A.2d 1206 (1985); see State v. Nardini, supra. “It is a cardinal rule of statutory construction that a statute is not to be construed so as to thwart its purpose.” Narel v. Liburdi, 185 Conn. 562, 571, 441 A.2d 177 (1981), cert. denied, 456 U.S. 928, 102 S. Ct. 1974, 72 L. Ed. 2d 443 (1982); State v. Roque, supra, 151; Evening Sentinel v. National Organization for Women, 168 Conn. 26, 31, 357 A.2d 498 (1975).
In speaking to the rule of “noscitur a sociis,” the United States Supreme Court has said: “That a word may be known by the company it keeps is, however, not an invariable rule, for the word may have a character of its own not to be submerged by its association. *205Rules of statutory construction are to be invoked as aids to the ascertainment of the meaning or application of words otherwise obscure or doubtful.” Russell Motor Car Co. v. United States, 261 U.S. 514, 519, 43 S. Ct. 428, 67 L. Ed. 778 (1923); International Salt Co. v. Geostow, 697 F. Sup. 1258 (W.D.N.Y. 1988), aff'd, 878 F.2d 570 (2d Cir. 1989). The formalistic application of this rule should be avoided. Russell Motor Car Co. v. United States, supra; 2A J. Sutherland, Statutory Construction (4th Ed. Sands. 1984) § 47.16.
From the circumstances surrounding the petitioner’s decision to plead guilty, it is evident to me that he did so as the result of a “plea agreement” as that term is used in § 51-195. The majority correctly observes that “plea agreement” is not defined in § 51-195 and says that to do so, it must look to the other two exceptions listed in that statute. Then, “given” the application of “noscitur a sociis” and the requirement of strict construction, it concludes that “plea agreement” in § 51-195 “means an agreement encompassing a sentence of a specific term of years.” This result is flawed by the analysis, the application of rules of statutory construction and common sense. Moreover, it thwarts the statutory purpose, especially that of the 1978 amendment to § 51-195, Public Acts 1978, No. 78-191.
It is useful, in arriving at the construction of § 51-195, to consider certain aspects of plea agreements. The terms “plea agreement,” as well as “plea bargain,” are familiar and not undefined terms in the administration of criminal justice in this country.2 The United States *206Supreme Court has pragmatically observed: “Whatever might be the situation in an ideal world, the fact is that the guilty plea and the often concomitant plea bargain are important components of this country’s criminal justice system. Properly administered, they can benefit all concerned.” Blackledge v. Allison, 431 U.S. 63, 71, 97 S. Ct. 1621, 52 L. Ed. 2d 136 (1977); see Bordenkircher v. Hayes, 434 U.S. 357, 361, 98 S. Ct. 663, 54 L. Ed. 2d 604, reh. denied, 435 U.S. 918, 98 S. Ct. 1477, 55 L. Ed. 2d 511 (1978). Bordenkircher also states that “[p]lea bargaining flows from 'the mutuality of advantage’ to defendants and prosecutors, each with his own reasons for wanting to avoid trial. ... [In plea bargaining] the plea may have been induced by promises of a recommendation of a lenient sentence or a reduction of charges and thus by fear of the possibility of a greater penalty upon conviction after trial.” Bordenkircher v. Hayes, supra, 363. A threat of a heavier sentence after conviction at trial is essential to plea bargaining. United States v. Allen, 668 F. Sup. 969, 976 (W.D. Pa. 1987), aff’d, 845 F.2d 1016 (3d Cir. 1988). A “plea agreement” comes about when the prosecutor and the accused exchange promises to do or refrain from doing certain acts. People v. Davis, 94 Ill. App. 3d 809, 811, 419 N.E.2d 724 (1981); see Gray v. State, *20738 Md. App. 343, 356, 380 A.2d 1071 (1977). Such an agreement or plea bargain ordinarily contemplates that the accused will plead guilty as a quid pro quo for a reduction of the charge against him. State v. Andrews, 282 Minn. 386, 391 n.4, 165 N.W.2d 528 (1969); State v. Stroh, 91 Wash. 2d 580, 586, 588 P.2d 1182 (1979). There is no requirement that a plea arrangement include a specific sentencing recommendation. People v. Clark, 141 Mich. App. 1, 8-9, 366 N.W.2d 62 (1985); Howard v. Texas, 690 S.W.2d 252, 255 (Tex. Crim. App. 1985). It is crucial to remember that when a guilty plea rests in a significant part upon promises of the prosecuting attorney made to the accused, these promises must be fulfilled. Santobello v. New York, 404 U.S. 257, 267, 92 S. Ct. 495, 30 L. Ed. 2d 427 (1971).
The obvious intent and dominant purpose of § 51-195 is to grant sentence review except in the three situations set out in the statute. The addition of the two exceptions by the 1978 legislature was made after the constitutional legitimacy of plea bargaining had been recognized by the United States Supreme Court — a significant circumstance that had not existed when the statute originally had been enacted twenty years earlier. From the common sense reading of § 51-195 after the 1978 amendment, tenets of statutory construction need not be invoked to demonstrate that the evident intent was to deny sentence review to defendants who had bargained and negotiated with the prosecutors for the most beneficial arrangement they could obtain in disposition of criminal charges against them in return for their plea of guilty. Such an agreement or “deal” could have a number of components, as it did here. In this case, the petitioner’s exposure to prison time was greatly reduced, his plea was to a lower charge, other charges were nolled3 and it was agreed *208that no specific sentence was to be recommended and that both the state and the petitioner were to be allowed to argue the issue of the extent of the sentence. By pleading guilty, after assessing the benefits of the agreement, the petitioner cannot now maintain that, absent a specific sentence recommendation, he did not understand that he was going before the sentencing court and subjecting himself to a sentence within the statutory range of the reduced exposure the plea agreement conferred upon him. That was how the matter of sentencing was presented to the trial court and how it obviously accepted it. Actually, the petitioner only received a five year sentence on the substitute felony charge; the maximum on that charge was ten years. See General Statutes §§ 53a-35a, 53a-167c. The sentence imposed upon the petitioner “resulted from the court’s acceptance of [the] plea agreement.” General Statutes § 51-195. To borrow a metaphor, “[a]fter you have brushed the foam off the beer”; Horton v. Meskill, 172 Conn. 615, 658, 376 A.2d 359 (1977) (Loiselle, J., dissenting); the conclusion reached would permit the petitioner to keep the substantial benefit he had already obtained from the state on the way in to his sentencing by the court and still have an opportunity to contest his sentence afterward before the sentence review division.
The rule of strict construction of exceptions and “noscitur a soeiis,” as explicated and applied by the majority, do not dictate the result reached. It does not follow that, because the other two exceptions under § 51-195 contemplate sentences of specific terms of years, the exception at issue requires that “plea agreement,” as used there, must mean “an agreement encompassing a sentence of a specific term of years.” *209If it did, it would mean that the plea agreement in this case, as well as in others that had also conferred benefits on an accused, would let them keep the benefit of that agreement, to the detriment of the state, and would also let them thereafter obtain the benefit of sentence review. This view thwarts the purpose of § 51-195 and allows those whom the legislature believed should not be permitted sentence review to gain its benefit. I respectfully suggest that this does not make for the reasonable and rational result that the legislature intended by amending the statute in 1978. Stoni v. Wasicki, supra, 376-77. The result reached suggests as deserving of repetition the observation of Judge (later Justice) Cardozo in In re Rouss, 221 N.Y. 81, 91, 116 N.E. 782 (1917), cert. denied, 246 U.S. 661, 38 S. Ct. 332, 62 L. Ed. 927 (1918), where he said: “Consequences cannot alter statutes, but may help to fix their meaning. Statutes must be construed, if possible, that absurdity and mischief may be avoided.”
Therefore, I respectfully dissent.

 Oral concessions developed during oral argument before this court may properly be used even where the trial record is silent. Hirsch v. Braceland, 144 Conn. 464, 469, 133 A.2d 898 (1957); see W. Moller & W. Horton, Connecticut Practice-Practice Book Annotated, Supreme Court and Appellate Court Rules and Forms (1989) p. 184, § 4107, comment.
In addition, not infrequently, we have utilized concessions of counsel made in oral argument before this court. See, e.g., Sanchez v. Warden, 214 Conn. 23, 570 A.2d 673 (1990); State v. Stange, 212 Conn. 612, 624, 563 A.2d 681 (1989); Champagne v. Raybestos-Manhattan, Inc., 212 Conn. 509, 540 n.22, 562 A.2d 1100 (1989); Ruskewich v. Commissioner of Revenue Services, 213 Conn. 19, 21 n.3, 566 A.2d 658 (1989).


 The Connecticut Practice Book § 691 et seq. involve possible plea agreements. Section 692, which discusses such possible agreements “[u]pon plea of guilty or nolo contendere,” provides: “The parties may agree that the defendant will plead guilty or nolo contendere on one or more of the following conditions:
“(1) That the prosecuting authority will amend the information to charge a particular offense;
*206“(2) That the prosecuting authority will nolle, recommend dismissal of, or not bring certain other charges against the defendant; or
“(3) That the sentence or other disposition will not exceed specified terms or that the prosecuting authority will recommend a specific sentence, not oppose a particular sentence, or make no specific recommendation.” Section 692 is drawn from the Uniform Rules of Criminal Procedure, the American Bar Association Standards and the Federal Rules of Criminal Procedure (see Fed. R. Crim. P. 11 [e] [1]). L. Orland, Connecticut Criminal Practice (1981).
The petitioner does not consider the Practice Book provisions as anything more than guidelines as to what may be plea agreements, and, in any event, he maintains that they do not affect the statute. It is interesting, however, to note that the disposition of the criminal charges in this case involves elements of each of the three subdivisions of § 692.


 In addition, at oral argument, petitioner’s counsel “suggested” that the fact that the petitioner filed an affidavit with the state that he had enrolled *208in a drug treatment program and admitted that he was drug dependent “played a part” in the prosecuting attorney’s decision to let the petitioner plead to lesser charges.